Citation Nr: 1419183	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-26 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a total disability evaluation based on individual unemployability due to the Veteran's service-connected disability (TDIU).


REPRESENTATION

Veteran represented by:	Puerto Rico Public Advocate for Veterans Affairs


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1953 to May 1955.

This appeal to the Board of Veteran s' Appeals (Board) arose from a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Offices (RO) in San Juan, the Commonwealth of Puerto Rico, that denied the Veteran 's claim for a total rating based on individual unemployability.  The Veteran filed a notice of disagreement with this claim in August 2008, and the RO issued a statement of the case dated in June 2009.  The Veteran filed a substantive appeal in July 2009.

The Board has reviewed the Veteran's claims folder as well as the record maintained in the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In a May 2012 decision, the Board denied the Veteran's TDIU claim.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (the Court).  In a Memorandum Decision dated June 28, 2013, the Court vacated the Board's May 2012 decision and remanded the case.  The case has been returned to the Board for compliance with the directives contained in the June 2013 Memorandum Decision.

The Court's June 2013 Memorandum Decision which, in essence, indicated that the Board provided an inadequate statement of reasons or bases for finding that TDIU was not warranted.  The Court further stated that in the May 2012 decision, the Board wrongly focused on the Veteran's unemployment and the reasons why he was unemployed, not whether his service-connected kidney condition rendered him unable to secure or follow substantially gainful employment.  Additionally, based on the Board's analysis, it is unclear whether the medical evidence of record sufficiently addresses this question.  On remand, the Board was to ensure that the evidence is sufficient to adjudicate the Veteran's claim.  

The Board notes that the Veteran's only service-connected disability is status post right pyelolithotomy, with renal lithiasis, and pyelonephritis; left pyelolithiasis for which he is currently in receipt of a 60 percent disability rating.  He therefore meets the schedular percentage criteria for a total disability rating based on individual unemployability.  38 C.F.R. § 4.16(a) (2013).

In order to ensure compliance with the June 2013 Memorandum Decision, the Board finds that a medical examination should be scheduled.  See 38 C.F.R. § 3.159(c)(4) (2013) (holding a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient medical evidence to decide the claim).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1. Schedule the Veteran for an appropriate VA examination and request that the examiner provide information as to the functional impairment that is caused solely by the Veteran's service-connected status post right pyelolithotomy, with renal lithiasis, and pyelonephritis; left pyelolithiasis.     

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report.  

2. Review the claims folder to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative with the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.   
 
The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
S.S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


